Name: Commission Regulation (EEC) No 839/84 of 30 March 1984 amending for the 12th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 88 /52 Official Journal of the European Communities 31 . 3 . 84 COMMISSION REGULATION (EEC) No 839/84 of 30 March 1984 amending for the 12th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 1 7/78 of 22 May 1 978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 6 (3) thereof, Whereas Article 10 of Regulation (EEC) No 3 528/78 (3), as last amended by Regulation (EEC) No 20 1 3/83 (4), fixed the amount of the deposit to be lodged in the event where a supplementary aid certifi ­ cate certifying the advance fixing of the amount of the supplementary aid is issued ; whereas in view of the foreseeable development of prices on the world market and the level of aid which may result, this amount should be increased ; HAS ADOPTED THIS REGULATION : Article 1 In Article 10 ( 1 ) of Regulation (EEC) No 1528/78 '6 ECU per tonne ' and '3,5 ECU per tonne' shall be replaced by ' 10 ECU per tonne' and '5 ECU per tonne' respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 2 . (2 ) OJ No L 132, 21 . 5 . 1983 , p. 29 . (') OJ No L 179 , 1 . 7 . 1978 , p. 10 . O OJ No L 198 , 21 . 7 . 1983 , p. 17 .